Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONAL SECURITIES EXCHANGE COMMISSION Paseo de la Castellana, 19 28046  Madrid Madrid, October 20, 2006 Dear Sirs: Pursuant to the provisions of Art. 82 of Securities Exchange Law 24/1988, of July 28, ACCIONA, S.A. reports the following RELEVANT INFORMATION In view of the request by the National Securities Exchange Commission (CNMV), and the news reported this morning, ACCIONA, S.A. repeats that it maintains its firm intention to become a key stockholder of ENDESA, S.A. as has been expressly stated in yesterdays Relevant Event (Relevant Event No. 71,703, page 135 fourth paragraph Currently Declarants seek to become a key stockholder in the Issuer [ENDESA, S.A.]). ACCIONA, S.A. likewise repeats that, as of today, it is not negotiating nor has it reached any agreement whatsoever with E.ON, and it does not plan to sell its interest in ENDESA, S.A., therefore, any news or rumor otherwise lacks all basis. Sincerely, Acciona, S.A. By powers of attorney. Signed: Jorge Vega-Penichet Secretary of the Board
